DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims	
	Claims 1-5 and 8-10 of US Application No. 16/527,904, filed on 07/01/2021, are currently pending and have been examined. Claim 1 has been amended. 

Response to Arguments
	Applicant’s arguments, see Appeal Brief Filed 08/31/2022, with respect to the rejection of claims 1-5 and 8-10, under 35 USC §103, have been fully considered and are persuasive. Therefore, the previous rejections are withdrawn. 

	However, claims 1-5 and 8-10 have been rejected under 35 USC §101 as presented below.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a. outdoor-air calculating unit configured to and vehicle-speed calculating unit
configured to in claim 1
b. data unit configured to in claims 1 and 5
c. point calculating unit configured to in claims 1 and 9
d. indoor-air calculating unit configured to in claim 2, and
e. alarm unit configured to in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
	Claim 1 is directed towards a heat-loss management system for a vehicle. Claim 10 is directed towards a method of controlling a heat-loss management system for a vehicle.

Step 2A, Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, independent claim 1 recites:

 “…calculate a target temperature that is a temperature at a specific point inside of the vehicle;

…calculate an outdoor-air temperature of the vehicle;

…calculate a vehicle speed; 

…compare the extracted comparative temperature value with the calculated target temperature, and 

determine a heat-insulation degree at a specific point inside of the vehicle…
determine that the heat-insulation performance is deteriorated…”

Independent claim 10 recites substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore, these limitations are abstract ideas and claims 1 and 10 are directed to a judicial exception. 

Step 2A, Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;


the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and


the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1 and 10 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1 and 10 recite “a control unit” at a high level.  The specification identifies the control unit as a general processor, i.e., The control unit 200 may employ a CPU core of the micro controller unit (MCU) or the like. – See specification at ¶ [0035].  The processor(s) is merely a computer used as a tool to perform the abstract idea. 

Claims 1 and 10 further recite the elements:

“…a point calculating unit configured to calculate...”;
“…an outdoor-air calculating unit configured to calculate…”;
“…a vehicle-speed calculating unit configured to calculate…”
“…a data unit configured to store comparative temperature values…”

The point calculating unit is described in the specification as a generic sensor, e.g., an infrared sensor. - See specification at ¶ [0034] Similarly, the outdoor-air calculating unit is described as a sensor having the ability to perform thermal sensing, e.g., an infrared sensor. - See specification at ¶ [0034] The vehicle-speed calculating unit is described as including a sensor that is able to calculate the speed of the vehicle, e.g., a GPS or ultrasonic sensor. - See specification at ¶ [0034]; Finally, the data unit is described as employing a memory storage medium of a micro controller unit (MCU) or the like. - See specification at ¶ [0035]. These combinations of elements also merely describe a generic computer with generic sensors that is used as a tool to perform the abstract idea.  The calculating units and data unit are presented at a high level of generality (i.e., as a general means of reading data input and storing data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Finally, claims 1 recites “extract…a comparative temperature value among the stored comparative temperature values based on the calculated outdoor-air temperature and the calculated vehicle speed…” Claim 10 recited substantially similar limitations. The extracting data is recited at a high level of generality without limiting them to technical means for performing the functions beyond the generically recited processors.  These steps are not meaningful limitations on the judicial exception.  

The processor, memory, and sensors are recited so generically (no details whatsoever are provided other than that they are a memory, application, and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

In the instant application, claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

Based on the above analysis, claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites additional abstract ideas that may be performed mentally, i.e., “…calculate an indoor-air temperature of the vehicle,” In the instant application claim 2 recites “an indoor-air calculating unit”. However, as with the sensors in claim 1 the indoor-air calculating unit is disclosed at a high level of generality. Therefore, “the indoor-air calculating unit” is no more than a generic sensing element that is performing a generic sensing activity. Thus, claim 2 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 2 further recites: “wherein the comparative temperature values are determined based on the outdoor-air temperature, the calculated indoor-air temperature of the vehicle and the vehicle speed.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3  recites: “wherein the control unit is operated when the calculated indoor-air temperature is equal to a preset temperature.” Which further defines an abstract idea identified above. However, as in claim 1, the control unit is a generic processor and it is unclear what the operation of the control unit is. Therefore, “the control unit” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 3 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites: “wherein the control unit is operated when the vehicle speed is equal to or less than a predetermined speed.” Which further defines an abstract idea identified above. However, as in claim 1, the control unit is a generic processor and it is unclear what the operation of the control unit is. Therefore, “the control unit” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 4 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.


Claim 5 recites: “wherein the data unit is configured to store the comparative temperature values in an initial release state of the vehicle.” Which further defines an abstract idea identified above. However, as in claim 1, the data unit is a generic memory device. Therefore, “the data unit” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 5 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites: “an alarm unit configured to alert a user of the vehicle when the control unit determines that the heat-insulation performance is deteriorated.” The alarm unit is described as “…composed of a display, a speaker or the like, and may inform the passenger, through a message, a voice or the like.” (¶ [0048]) Performing output through generic output devices is considered an extra-solution activity and therefore, claim 8 does not recite additional elements that integrate the judicial exception into a practical application of that exception.

Claim 9 recites additional abstract ideas that may be performed mentally, i.e.,  “…calculate target temperatures of at least one of a door joint, a door glass, a front pillar, a middle pillar, a rear pillar, a front shield glass, a rear shield glass, a head lining, or a sunroof of the vehicle.” Claim 9 recites a “point calculating unit”. However, as in claim 1 the point calculating unit is disclosed at a high level of generality. Therefore, “the point calculating unit” is no more than a generic sensing element that is performing a generic sensing activity. Thus, claim 9 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	The above rejection may be overcome if the Applicant amends the claimed limitations to include operating the control unit to control the HVAC system to maintain the preset temperature. Support for such a limitation may be found in ¶ [0007], [0018], [0036], and [0055]-[0056]. Using the control unit to operate the HVAC system to maintain a preset temperature, even during a heat deterioration event, would integrate the abstract idea into a practical application of the idea and would overcome the current rejection under 35 USC §101. 

	Examiner notes that operating the HVAC system, via the control unit, to maintain a preset heat integrates the abstract idea into a practical application in a way that performing a generic function cannot. For example, alerting the driver via a speaker or display device is considered an extra solution activity. Therefore, to overcome the above 101 rejection the Applicant is encouraged to amend the independent claims to include a limitation which maintains a preset temperature of the vehicle.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662